DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 12 February 2021.
Claims 1-2, 4, 6, 8-10, 12-13, 15-17 and 19 are amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 12 February 2021 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C. § 112
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s). 
Rejection under 35 U.S.C. § 101
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. 
Rejection Under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 9, 11, 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US 2016/0239831 A1 hereinafter Saunders) and in view of Studnitzer (US 2017/0098216 A1 hereinafter Studnitzer) and further in view of Poornachandran et al. (US 2014/0143147 A1 hereinafter Poornachandran)

Claim 1
A method comprising: 
Receiving, from an electronic device associated with a sender, a request for remittance, wherein the request includes a current geographic location obtained from a GPS sensor of the electronic device and transaction information that identifies a recipient; (Saunders discloses a user submitting a request for 
determining whether the current geographic location of the electronic device is within a pre-designated area; (See the combination with Studnitzer below.)
generating an indication of fraud based on the determination; (Saunders discloses determining and generating a transaction risk score (i.e. fraud score) based on traits of the sender and locations of the user (i.e. a pre-designated location) and the selected beneficiary. See at least paragraphs [0039]-[0042]. Additionally, see the combination with Studnitzer below.) 
Transmitting the indication of fraud and the request to a plurality of providers; (Saunders discloses payout centers (i.e. providers) being able to bid on and fulfill a money services request based on the transaction risk score and many factors associated with the request. See at least paragraphs [0048]-[0052]. Examiner notes this necessarily requires transmitting the risk score (i.e. fraud score) and the request to the providers.)
generating a list of eligible providers from the plurality of providers based on a comparison of received information associated with performance of the request from the plurality of providers with predefined criteria associated with the sender; (Saunders discloses generating a list of eligible providers from the plurality of providers. See at least paragraph [0280] and Fig. 4C Item I. See the combination with Poornachandran below for generating providers based on comparison of received information associated with performance of the request from the plurality of providers with predefined criteria associated with the sender.)
transmitting, to the electronic device, the list of the eligible providers; and (Saunders discloses generating a list of eligible providers from the plurality of providers and transmitting a portion of the list to the electronic device based on criteria associated with the sender. See at least paragraph [0280] and Fig. 4C Item I.)
notifying a provider to perform the request when an indication is received that the provider is selected from the list of the eligible providers. (Saunders discloses the selected payout center providing the money transfer. See at least paragraph [0281] and Fig. 4C Items II-III. Examiner notes this necessarily requires notifying the selected provider to carry out the request.)

	Although Saunders does disclose evaluating fraud based on the current location of the sender, they might not explicitly disclose the request including the current location obtained from a GPS sensor and determining whether the current location is in a pre-designated area. Studnitzer teaches determining whether a risk of fraud exists for a transaction for a payor or payee if an account is accessed by a client device in geographic locations exceeding a geofence using a GPS sensor. See at least paragraphs [0080] and [0137].
It would be obvious to incorporate geofencing determination and information as taught by Studnitzer into the remittance system of Saunders because Studnitzer teaches the motivation that this is an additional security measure that may be taken based on the location of the device (see at least paragraph [0080]). Also, determining fraud risk using a geofence as taught by Studnitzer within the system of Saunders is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Saunders does disclose displaying a list of providers based on criteria associated with the sender, they might not explicitly disclose generating that list based on a 
It would be obvious to combine the user interface of Saunders with the list generation method of Poornachandran to provide the sender with a list of providers because Poornachandran additionally teaches the motivation that “Moreover, the systems and methods can allow users of mobile and other electronic devices to shop for and obtain the best rates for remittance transactions, based on the remittance amount, the payer/payee location, recurrence, velocity, combinations thereof, and other factors relevant to the transaction” (See at least paragraph [0062]).

Claim 3
The method of claim 1, further comprising authenticating the sender that is associated with the request based on biometric information that is included in the request; (Saunders discloses authenticating the sender based on biometric input included in the request. See at least paragraph [0275] and Fig. 4A.)

Claim 9
An electronic device comprising: (Saunders discloses an electronic device with memory, communication interface, database, and processor. See at least Fig. 1.)
a communication interface; (Saunders discloses an electronic device with memory, communication interface, database, and processor. See at least Fig. 1.)
a memory; (Saunders discloses an electronic device with memory, communication interface, database, and processor. See at least Fig. 1.)
at least one processor coupled to the communication interface and the memory, the at least one processor is configured to: (Saunders discloses an electronic device with memory, communication interface, database, and processor. See at least Fig. 1.)
The remainder of claim 9 is substantially similar to claim 1 and is rejected using similar reasoning.

Claim 11
Claim 11 is substantially similar to claim 3 and is therefore rejected using similar reasoning.

Claim 16
A non-transitory computer readable medium embodying a computer program, the computer program comprising program code that when executed by at least one processor of an electronic device causes at least one processing device to: (Saunders discloses the system executed in a form of non-transitory machine-readable medium. See at least paragraph [0198].)
The remainder of claim 16 is substantially similar to claim 1 and is rejected using similar reasoning.

Claim 18
Claim 18 is substantially similar to claim 3 and is therefore rejected using similar reasoning.

Claims 4-5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US 2016/0239831 A1 hereinafter Saunders) and in view of Studnitzer (US 2017/0098216 A1 hereinafter Studnitzer) and further in view of Poornachandran .

Claim 4
The method of claim 1, further comprising:
generating a fraud score associated with the sender; and (Saunders discloses identifying a risk for a fraudulent transaction based on fraud score and location of the sender. See at least paragraphs [0039]-[0042].)
transmitting the fraud score with the indication of fraud to the plurality of providers, (Saunders discloses payout centers (i.e. providers) being able to bid on and fulfill a money services request based on the transaction risk score and many factors associated with the request. See at least paragraphs [0048]-[0052]. Examiner notes this necessarily requires transmitting the information associated with the request to the providers.)
wherein the fraud score is based on a contextual analysis, a deep learning analysis, and a social media analysis. (Saunders discloses the risk score based on financial data and various meta-data analysis (i.e. contextual analysis) and social media profile. See at least paragraphs [0007]-[0052].)
	

Using the risk assessment scores to identify a risk of fraudulent transactions based on social media analysis, contextual analysis, and machine learning as taught by Madhu with the remittance negotiation system of Saunders to prevent fraud is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5
The method of claim 4, further comprising:
denying the request when the fraud score is above a threshold; and (Saunders discloses limiting (i.e. denying or 
authenticating the request when the fraud score is below the threshold. (Saunders discloses limiting (i.e. denying or allowing appropriately) the transaction based on the transaction risk score. See at least paragraph [0284].)

Claim 12
Claim 12 is substantially similar to claim 4 and is therefore rejected using the same references and reasoning.

Claim 19
Claim 19 is substantially similar to claim 4 and is therefore rejected using the same references and reasoning.


Claims 2, 6, 10, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US 2016/0239831 A1 hereinafter Saunders) and in view of Studnitzer (US 2017/0098216 A1 hereinafter Studnitzer) and further in view of Poornachandran et al. (US 2014/0143147 A1 hereinafter Poornachandran) and then further in view of Thomsen (US 2007-0282739 A1 hereinafter Thomson).

Claim 2
The method of claim 1, further comprising:
negotiating remittance information with the plurality of providers based on the transaction information; and (Saunders discloses payout centers (i.e. providers) being able to bid on and fulfill a money services request based on the transaction risk score and many factors associated with the request. See at least paragraphs [0048]-[0052].)
providing a suggested provider to perform the request, determined from the predefined criteria associated with the sender, the current geographic location of the electronic device, a location of the recipient, the negotiated remittance information, and the transaction information. (Saunders discloses providing a list of available payout providers based on the request information. See at least paragraph [0280] and Fig. 4C, Item I.)

Although Saunders does disclose providing a selection of remittance providers that can perform the transaction based on the user input remittance information, they might not explicitly disclose providing a suggested provider to perform the remittance determined from the negotiated remittance 
It would be obvious to combine selecting a provider that Thomson teaches to perform the remittance based on the claimed attributes that with the remittance system disclosed by Saunders because Thomson teaches that it is an advantage to allow selection of the bank after receiving payment data to have early identification of the payment to come by the receiving payee. See at least paragraph [0038].
Also, using the provider selection from Thomson with the remittance system of Saunders is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6
The method of claim 2, wherein:
the plurality of providers are within a market of providers; and (Saunders discloses payout centers (i.e. providers) being able to bid on and fulfill a money services request based on the transaction risk score and many factors associated with the request. See at least paragraphs [0048]-[0052]. Examiner notes that the providers are necessarily within a market of providers.)
the request further includes an amount of money to remit to the recipient and a requested delivery speed, and (Saunders discloses the request including location of the recipient and an amount of money. See at least paragraphs [0007]-[0052].)
negotiating the remittance information with the plurality of providers, further comprises receiving from the plurality of providers, a fee associated with the request, an exchange rate associated with the request, and available delivery speeds. (Saunders discloses receiving fees associated with selected payout providers and exchange rates. See at least paragraph [0273].) 

Although Saunders does disclose sending and receiving various information to/from providers, they might not explicitly disclose sending/receiving a requested/available delivery speed. Poornachandran discloses requesting a velocity of a proposed 
Including a requested velocity of transaction and receiving velocity information from providers taught by Poornachandran with the remittance system of Saunders is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10
Claim 10 is substantially similar to claim 2 and is therefore rejected using the same references and reasoning.

Claim 13
Claim 13 is substantially similar to claim 6 and is therefore rejected using the same references and reasoning.
	
Claim 17
Claim 17 is substantially similar to claim 2 and is therefore rejected using the same references and reasoning.

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US 2016/0239831 A1 hereinafter Saunders) and in view of Studnitzer (US 2017/0098216 A1 hereinafter Studnitzer) further in view of Poornachandran et al. (US 2014/0143147 A1 hereinafter Poornachandran), further in view of Madhu (US 2016/0203575 A1 hereinafter Madhu) and then further in view of Chauhan (US 2006/0287953 A1 hereinafter Chauhan).

Claim 7
The method of claim 1, further comprising: 
performing a deep learning on the sender to identify a potential for fraudulent activity, wherein the deep learning comprises:
analyzing behavior data of the sender, historical data of the sender, social media data of the sender, and contextual data of the sender; (Saunders discloses analyzing behavior data, historical data, social media data and contextual data of the sender. See at least paragraphs [0007]-[0052], [0261] and [0323].)
responsive to analyzing the behavior data, the historical data, the social media data, and the contextual data of the sender, generating a financial transaction ontology of the sender to predict a set of financial parameters associated with the request; and 
identifying one or more activities of the sender that deviates from the predicted set of financial parameters.

Although Saunders does disclose authentication and identifying a risk of the transaction based on behavior data, historical data, social media data and contextual data of the sender, they do not explicitly disclose the remaining features of claim 7. Madhu teaches providing an authenticity score for risk assessment based on social network behavioral patterns (i.e. social media data and behavioral data), financial patterns (i.e. contextual and historical analysis) and machine learning (i.e. deep learning). See at least paragraph [0052].
Using the risk assessment scores to identify a risk of fraudulent transactions based on social media analysis, contextual analysis, and machine learning as taught by Madhu with the remittance negotiation system of Saunders to prevent fraud is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

It would be obvious to combine the features taught by Chauhan with the remittance system of Saunders because Chauhan teaches that this allows for prevention of identity theft and allow or deny decisions in real time during transaction processing. See at least paragraph [0081].


Claim 14
Claim 14 is substantially similar to claim 7 and is therefore rejected using the same references and reasoning.

Claim 20
Claim 20 is substantially similar to claim 7 and is therefore rejected using the same references and reasoning.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US 2016/0239831 A1 hereinafter Saunders) and in view of Studnitzer (US 2017/0098216 A1 hereinafter Studnitzer) further in view of Poornachandran et al. (US 2014/0143147 A1 hereinafter Poornachandran), further in view of Hinton (US 2008/0021822 A1) and then further in view of Schnabl (US 2014/0358634 A1).

Claim 8
The method of claim 1, further comprising: 
predicting a future request, wherein the prediction includes another recipient, an amount of money, and a date of the future request, and
wherein the prediction is based on structured and un-structured data.

	Although Saunders does disclose a remittance system, they do not specifically disclose predicting future remittance requests. Hinton teaches using historical information and invoices to generate predictions or forecasts of future payments with a high level of confidence predicting a payment to the receiver, cash received, and timeframes of the payments. See at least paragraphs [0030]-[0031].

Although Saunders/Hinton does disclose predicting future payments based on structured data, they do not specifically disclose predictive analysis based on both structured and unstructured data. Schnabl teaches behavior prediction based on several factors including various structured data such a payments and unstructured data such as social media analytics and internet activity. See at least paragraph [0049].
It would be obvious to combine using both structured and unstructured data in predictive analysis as taught by Schnabl in Saunders’ system because Schnabl teaches that these behavior factors are contemplated to influence or affect a customer’s buying decision. See at least paragraph [0049].

Claim 15
Claim 15 is substantially similar to claim 8 and is therefore rejected using the same references and reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Billou (US 2015/0302367 A1) discloses usage of geo-fencing technology to determine a location or environment in which a device is location for a remittance system.
Kanjlia et al. (US 2014/0172695 A1) discloses a similar remittance system with many of the claimed features but was ultimately not relied upon because other references better disclosed the claimed features. See at least Figs. 4A-8.
Vilmont (US 2017/0200137 A1) discloses a similar remittance system with many of the claimed features but was ultimately not relied upon because other references better disclosed the claimed features. See at least Figs. 7-8 and 10.
Kruglick (US 2016/0343096 A1) discloses payment fencing including determining, identifying, and/or managing fraud risk based on geofencing. See at least paragraph [0029].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                   

/HANI M KAZIMI/Primary Examiner, Art Unit 3691